 

Exhibit 10.1

 



Amendment #1 to Sponsored Research Agreement

 

This Amendment #1 to Sponsored Research Agreement, executed on November 12, 2014
(“Agreement”), is made and entered into as of December 18, 2015 (“Amendment #1
Effective Date”) by and between Medgenics Medical Israel, Ltd. (“SPONSOR”) and
The Children’s Hospital of Philadelphia (“CHOP”).

 

RECITALS

Whereas SPONSOR and CHOP desire to amend the Sponsored Research Agreement to
extend the term of the Agreement and to increase the Budget of the Research
Program by $6,331,788 for a new total of $10,807,553;

 

Whereas any capitalized term not separately defined in this Amendment #1 shall
have the meaning ascribed to it in the Agreement.

 

Now, therefore, in consideration of the mutual agreements, promises and
covenants contained herein SPONSOR and CHOP hereby agree to amend the Sponsored
Research Agreement as follows:

 

1.Section 3.1 of the Agreement is hereby replaced in its entirety with the
following:

“Term. The initial term of this AGREEMENT shall begin on the EFFECTIVE DATE and
shall end on the second anniversary of the EFFECTIVE DATE unless terminated
sooner pursuant to Section 2.2 or ARTICLE 9. SPONSOR shall have the option to
extend the term of this AGREEMENT through the third anniversary of the EFFECTIVE
DATE by giving CHOP written notice of such extension no later than sixty (60)
days before the second anniversary of the EFFECTIVE DATE. This AGREEMENT may be
extended or renewed beyond the third anniversary of the EFFECTIVE DATE only with
the PARTIES’ mutual written agreement.”

 

2.Invoice and Payment Schedule of Attachment B (Budget) is hereby replaced in
its entirety with the attached Invoice and Payment Schedule of Attachment B
(Budget).



3.Section 4.b. (Timelines) of the Statement of Work of Attachment A is hereby
replaced in its entirety with the following: “Phase II extends from November 11,
2015 to November 10, 2016.”

 

4.Section 4.c. (Timelines) of the Statement of Work of Attachment A is hereby
replaced in its entirety with the following: “Phase III extends from November
11, 2016 to November 10, 2017. ”

 

All other terms and conditions of the Sponsored Research Agreement not amended
herein shall remain in full force and effect.

 

In witness whereof, SPONSOR and CHOP have caused this Amendment #1 to be duly
executed as of the Effective Date.

 

MEDGENICS MEDICAL ISRAEL, LTD. THE CHILDREN’S HOSPITAL OF PHILADELPHIA By: /s/
Michael Cola By: /s/ Mary Tomlinson Name:    Michael Cola Name:    Mary
Tomlinson Title: Chief Executive Officer Title:   Senior VP, Research
Administration Date:

12/18/2015

Date: 12/10/2015

 

AGREED AND ACKNOWLEDGED BY: /s/ Hakon Hakonarson Name:     Hakon Hakonarson, MD
Title: Principal Investigator, Director, CAG Date: 12/09/2015

 



 

 

 



Attachment B

Invoice and Payment Schedule Year 2, Phase 2

November 11, 2015 – November 10, 2016

 

Budget remains the same

 

Invoice and Payment Schedule

CHOP will invoice Sponsor on a monthly basis for work/efforts completed during
the past 30 days. The invoices will be itemized in accordance with staff
efforts, supplies and processing services. Monthly pass through costs of
Sequencer lease payments and AWS will similarly be included. The average monthly
payments for Year 2, Phase 2 will be $527,649 (with the exception of August
2016) and will be paid through March 2017, not to exceed $6,331,788 in total.

 

Date Payment Due  Amount of Payment Due        December 11, 2015  $527,649 
January 11, 2015  $527,649  February 11, 2016  $527,649  March 11, 2016 
$527,649  April 11, 2016  $527,649  May 11, 2016  $527,649  June 11, 2016 
$527,649  July 11, 2016  $527,649  August 11, 2016  $254,573  January 11, 2017 
$527,649  February 11, 2017  $527,649  March 11, 2017  $800,725         Total
Year 2  $6,331,788 

 

Unobligated funds from the previous budget period can be carried forward into
the new budget period.

 



 



